Citation Nr: 1301101	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  05-03 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right foot disorder.

4. Entitlement to service connection for a left foot disorder.

5. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  He is the recipient of the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2010 and November 2011, the Board remanded the claims on appeal.  They have been returned to the Board for further appellate consideration.

In April 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand of this appeal is necessary.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the January 2012 remand, the Board instructed that additional VA examinations were to be scheduled and that the claims file was to be made available to the examiners.  The examination request of record states that the claims file was being sent for review by the examiner, but the January 2012 orthopedic examination reports clearly state that the claims file was not reviewed.  The January 2012 VA psychiatric examination report neither confirms nor denies review of the file.  A month after the examination, another request was made of the orthopedic examiner for review of the claims file along with an addendum to the report that indicated such review occurred, but while there are addenda to the opinion that resulted from review of knee X-rays, no addendum related to claims file review is of record.  No such request for review was made of the VA psychiatric examiner.  The October 2012 supplemental statement of the case states that the January 2012 VA examiners reviewed the claims file, but there is no documentation in the file to support that assertion.  Accordingly, the Board finds that the VA examinations did not comply with the January 2012 remands.  Id.

The Board observes that lack of the claims file alone does not render the opinions invalid if the history provided to them was an accurate reflection of the Veteran's history as documented in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In the examination reports, the examiner indicated that the Veteran's VA treatment records were reviewed and cites certain VA treatment records in the examination report, as well as prior VA examination reports.  The Board observes that save treatment of the Veteran's left shoulder, the post-service treatment of record is limited to the VA.  Moreover, even though the Veteran's service treatment records were not available for first-hand review, the examiner noted the review of those records by the June 2010 VA examiner and that examiner's finding that the service treatment records contained no comment as to relevant complaint, treatment, or diagnosis, which was accurate.  However, the purpose of the November 2011 remand was to obtain an opinion formed with consideration of the Veteran's reports of his medical history, and the January 2012 opinion acknowledges such reports as they were made at the examination.  However, not having the claims file for review, the examiner was not privy to the Veteran's description of in-service injury, symptoms, and events as related in the remainder of the claims file, particularly at the April 2008 hearing.  For these reasons, the lack of the claims file renders the January 2012 VA examinations inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

According to the November 2011 remand, which reiterated the orders in the February 2010 remand, the VA psychiatric examiner was to determine the nature and etiology of any psychiatric disorder present (other than posttraumatic stress disorder (PTSD)).  If any psychiatric disorder was diagnosed, the examiner was to provide an opinion as to whether that the disability was related to active military service; if the Veteran's psychiatric symptoms were entirely the effect of his service-connected PTSD, the examiner was to so state.  In this regard, the record reflects past psychiatric diagnoses other than PTSD, including schizophrenia, and, more recently, dysthymic disorder, and major depressive disorder.  The RO was then to readjudicate the claim in light of all the evidence of record.

In February 2012, the Veteran underwent a VA psychiatric examination for mental disorders other than PTSD.  At this examination, the examiner noted diagnoses of PTSD in partial remission and Major Depressive Disorder, noting that the Veteran did not have symptoms attributable to other mental disorders than those already noted.  However, the examiner did not offer an etiological opinion as to the Major Depressive Disorder.  Rather, as before, the examiner focused on the Veteran's PTSD and the degree of severity of his symptoms.  Thus, the January 2012 VA examination once again did not comply with the Board's remand orders, and another remand is required.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the January 2012 VA orthopedic examiner and request an opinion as to the etiology of the Veteran's diagnosed bilateral knee and foot disorders.  The examination report must reflect that review of the claims file occurred.  Once a review of  record is complete, the examiner should address the following:
a. Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right and/or left knee disorder is a result of military service?

b. Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed foot disability, to include calluses is a result of military service, or is secondary to the Veteran's service-connected diabetes mellitus or peripheral neuropathy?

In rendering an opinion, the VA examiner should assume as credible the Veteran's reports that he injured his knees during basic training and had problems with his knees during his service in Vietnam and that he injured his feet while on patrol during his service in Vietnam, when foreign objects punctured his boots, as well as any other history given by the Veteran regarding injury or aggravation to his knees that is consistent with the circumstances, conditions or hardships of his combat service in Vietnam, even if there is no official record of such injury or aggravation.  The Veteran's statements throughout the claims file, including his April 2008 hearing and prior VA examinations, should be contemplated.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2. If the January 2012 VA examiner is not available schedule the Veteran for another VA orthopedic examination to ascertain the etiology of any right and left knee disorder.  The claims file must be available for review, and the examination report must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Upon review of  record and examination of the Veteran, the examiner should address the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right and/or left knee disorder is a result of military service?

In rendering an opinion, the VA examiner should assume as credible the Veteran's reports that he injured his knees during basic training and had problems with his knees during his service in Vietnam, as well as any other history given by the Veteran regarding injury or aggravation to his knees that is consistent with the circumstances, conditions or hardships of his combat service in Vietnam, even if there is no official record of such injury or aggravation.  The Veteran's statements throughout the claims file, including his April 2008 hearing and prior VA examinations, should be contemplated.

In making this determination, the examiner should also specifically review the June 2010 and January 2012 VA examination reports.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

3. If the January 2012 VA examiner is not available schedule the Veteran for another VA orthopedic examination to ascertain the etiology of any right and left foot disorder.  The claims file must be available for review, and the examination report must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Upon review of  record and examination of the Veteran, the examiner should address the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed right and/or left foot disorder is a result of military service or his service-connected diabetes mellitus or peripheral neuropathy?

In rendering an opinion, the VA examiner should assume as credible the Veteran's reports that he injured his feet while on patrol during his service in Vietnam, when foreign objects punctured his boots, as well as any other history given by the Veteran regarding injury or aggravation to his feet that is consistent with the circumstances, conditions or hardships of his combat service in Vietnam, even if there is no official record of such injury or aggravation.  The Veteran's statements throughout the claims file, including his April 2008 hearing and prior VA examinations, should be contemplated.

In making this determination, the examiner should also specifically review the June 2010 and January 2012 VA examination reports.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

4. Send the claims file to the February 2012 VA psychiatric examiner and request an opinion as to the etiology of the Veteran's diagnosed Major Depressive Disorder.  The examination report must reflect that review of the claims file occurred.  Once a review of  record is complete, the examiner should address the following:

Is it at least as likely as not (i.e. a 50 percent probability or more that the Veteran's currently diagnosed Major Depressive Disorder is a result of service or a service-connected disorder?  If the Veteran's psychiatric symptoms are entirely the effect of his service-connected PTSD, the examiner should so state.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.

5. If the February 2012 VA psychiatric examiner is not available, schedule the Veteran for another VA examination to assess the etiology of any non-PTSD acquired psychiatric disorder.  The examination report must reflect that review of the claims file occurred.  Once a review of  record is complete, the examiner should address the following:

Is it at least as likely as not (i.e. a 50 percent probability or more that any non-PTSD diagnosis of record, particularly the Major Depressive Disorder, is a result of service or a service-connected disorder?  If the Veteran's psychiatric symptoms are entirely the effect of his service-connected PTSD, the examiner should so state.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

6. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

7. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


